Citation Nr: 0924199	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for dysthymic disorder, 
claimed as depression.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1995 to 
January 1999 and from April 1999 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April and October 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying the Veteran's claims for 
service connection for depression and a left knee disorder, 
respectively.

In his March 2006 Substantive Appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - also referred to as a Travel 
Board hearing.  But in an October 2007 statement, the Veteran 
cancelled his scheduled Travel Board hearing.  38 C.F.R. § 
20.704(e) (2008).

In February 2008, the Board denied the Veteran's claims for 
service connection, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In March 2009, 
during the pendency of his appeal to the Court, his attorney 
and VA's Office of General Counsel - representing the 
Secretary of VA, filed a joint motion requesting that the 
Court vacate the Board's decision regarding both claims and 
remand the case for further development and readjudication in 
compliance with directives specified.  The Court issued an 
order that same month granting the joint motion for remand 
and has since returned the case to the Board.

To comply with the Court's order granting the joint motion, 
the Board is remanding this case to the RO via the Appeals 
Management Center (AMC).  




REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  



With respect to his claimed dysthmic disorder, the report of 
the Veteran's January 2005 VA Compensation and Pension 
Examination (C&P Exam) provides a diagnosis of dysthmic 
disorder.  However, as indicated in the joint motion for 
remand, "[i]f a diagnosis of a mental disorder does not 
conform to [the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV)] or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis."  38 
C.F.R. § 4.125.  According to the 
DSM-IV, the "essential feature of Dysthmic Disorder is a 
chronically depressed mood that occurs for most of the day 
more days than not for at least 2 years."  DSM-IV 300.4, 
345-49.

In diagnosing the Veteran with dysthmic disorder in January 
2005, the VA examiner determined the Veteran's dysthmic 
disorder was not related to a one-time incident he had had in 
service, in May 1997, when he was hospitalized for 
suicidal ideation.  However, as the joint motion points out, 
since the Veteran was discharged from military service in 
April 2003 - less than 2 years before the VA examiner made 
the diagnosis of dysthmic disorder during the January 2005 
C&P Exam, the examiner's diagnosis and unfavorable 
etiological opinion appear to be contradictory.  Hence, the 
joint motion indicates the January 2005 report of that 
evaluation should be returned to the VA C&P examiner (if 
available) to explain his diagnosis of dysthymic disorder in 
light of this apparent discrepancy, and include rationale for 
any subsequent diagnosis.  Also, if the examiner changes the 
Veteran's diagnosis, VA should ensure that 38 C.F.R. § 4.13 
was satisfied.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA must obtain a medical opinion [including, as 
here, a clarifying medical opinion] when necessary to decide 
a claim).

And as for the left knee disorder claim, the Veteran's 
service treatment records indicate he complained of left knee 
pain in November 2000, February 2001, June 2001, November 
2001, December 2001, and February 2002.  He also has sought 
treatment for a left knee condition - including knee pain, 
locking of the knee, and clicking of the knee, since his 
discharge from service in April 2003.  And by way of an 
August 2004 statement, he described an injury in service and 
related it to his then current knee problems.
The Veteran's VA treatment records also include an April 2005 
examination report noting that his left knee pivot shift test 
had revealed a click over the medial compartment.

In vacating the Board's prior decision, the joint motion 
indicated the Board had not considered whether the Veteran's 
service treatment records and 
post-service treatment records noting complaints referable to 
his left knee were sufficient symptomatology under section 
5103A and McLendon to require a medical examination.  The 
joint motion points out that his lay statements in support of 
his claim are competent to report a pertinent injury in 
service and continuity of symptoms (e.g., pain and clicking 
in this knee) since service.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); see also Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006).  The question then becomes whether 
his statements, though competent, are also credible.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  So prior to 
making this important determination, the Board is directing 
the scheduling of a VA C&P exam for a medical nexus opinion 
concerning the etiology of the Veteran's left knee disorder, 
including especially the likelihood it is a residual of the 
claimed injury in service.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, return the file to the 
VA C&P examiner that provided the 
diagnosis and etiological opinion 
regarding the Veteran's dysthmic 
disorder in January 2005.  Ask this 
examiner to submit a supplemental 
opinion either explaining his DSM-IV 
diagnosis of dysthmic disorder and, at 
the same time, concluding this 
condition was not related to the 
Veteran's military service, given that 
he had just separated from service less 
than 2 years earlier, or revising this 
diagnosis and/or etiological opinion, 
keeping in mind the provisions of 38 
C.F.R. § 4.13.

Remind the examiner that the applicable 
standard for providing an etiological 
opinion is whether it is at least as 
likely as not, i.e., 50 percent or more 
probable, that the Veteran's dysthmic 
disorder (if this again is the diagnosis) 
is attributable to his military service.  
This term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, mindful that, according to 
the DSM-IV, the "essential feature of 
Dysthymic Disorder is a chronically 
depressed mood that occurs for most of 
the day more days than not for at least 2 
years.  DSM-IV 300.4, 345-49.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

If, for whatever reason, it is not 
possible to have this same C&P examiner 
provide this additional supplemental 
comment, then have the Veteran 
reexamined by someone else equally 
qualified to make these important 
determinations of both diagnosis and 
causation.

2.  Also schedule the Veteran for a VA 
C&P Exam for a medical nexus opinion 
indicating whether it is at least 
as likely as not, i.e., 50 percent or 
more probable, that any currently 
diagnosed left knee disorder is 
attributable to his military service - 
particularly to his complaints of left 
knee pain in November 2000, February 
2001, June 2001, November 2001, 
December 2001, and February 2002.  Also 
take note of the fact that he has 
sought treatment for a left knee 
condition - including knee pain, 
locking of the knee, and clicking of 
the knee, since separating from service 
in April 2003; that in his statements 
and testimony he has described an in-
service injury and related it to his 
current knee problems; and that his 
post-service VA treatment records 
include an April 2005 examination 
report noting that his left knee pivot 
shift test had revealed a click over 
the medial compartment.

Inform the designated C&P examiner that 
the term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.  

*Advise the Veteran that failure to 
report for these scheduled VA C&P 
exams, without good cause, may have 
adverse consequences on his claims.  
According to 38 C.F.R. § 3.655, they 
will be decided based on the evidence 
already of record.

3.  Then readjudicate the claims for 
service connection for dysthmic 
disorder and a left knee disorder on 
the underlying merits in light of the 
additional evidence.  If either claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the record to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




